DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Tom Shorledge on 4/8/2021.

The application has been amended as follows:
1.	(Currently Amended) An interconnection structure comprising:
at least three magnetic tunnel junction structures disposed on a substrate, a first magnetic tunnel junction structure of the at least three magnetic tunnel junction structures comprising:
a first ferromagnetic layer; 
a second ferromagnetic layer disposed on and contacting a top surface of a first lower interconnection structure, wherein the first ferromagnetic layer and the second ferromagnetic layer sandwich a tunneling barrier layer; and 
a hardmask layer disposed on the first ferromagnetic layer;
a spin orbit torque (SOT) layer having a bottommost surface disposed on and contacting a top surface of the hardmask layer, wherein the SOT layer is electrically conductive; and
two or more back end structures disposed on the SOT layer, wherein a number of the two or more back end structures is less than a number of the at least three magnetic tunnel junction structures.

4.	(Currently Amended) The interconnection structure of claim 1, wherein at least one of the two or more back end structures is a dual damascene structure.

6.	(Currently Amended) The interconnection structure of claim 1, wherein the SOT layer connects at least one of the two or more back end structures to the first lower interconnection structure through the first magnetic tunnel junction structure.

7.	(Currently Amended) The interconnection structure of claim 1, wherein at least one of the two or more back end structures is connected to a second lower interconnection structure.

8.	(Currently Amended) The interconnection structure of claim 1, wherein three of the at least three magnetic tunnel junction structures are connected to the SOT layer.


24.	(Currently Amended) The interconnection structure of claim 1, wherein at least one of the two or more back end structures is disposed outside an edge of the first magnetic tunnel junction structure.

25.	(Currently Amended) The interconnection structure of claim 1, wherein the SOT layer is configured to electrically couple at least one of the two or more back end structures with the first magnetic tunnel junction structure.

26.	(Currently Amended) The interconnection structure of claim 7, wherein the first magnetic tunnel junction structure is disposed in a layer between the two or more back end structures and the second lower interconnection structure.

27.	(Canceled).



Allowable Subject Matter

Claims 1-9 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a spin orbit torque (SOT) layer having a bottommost surface disposed on and contacting a top surface of the hardmask layer, wherein the SOT layer is electrically conductive; and
two or more back end structures disposed on the SOT layer, wherein a number of the two or more back end structures is less than a number of the three or more magnetic tunnel junction structures.”, with combination of remaining features, as recited in claim 1.

You et al (US 2016/0268499 A1) discloses a MRAM cell 102b having a p-MTJ is provided. Here, unlike FIG. 1A, a hard mask 122 is disposed over the top electrode 120. Hard mask 122 defines the footprint of the top electrode 120 and the underlying MTJ 112. Here, sidewall spacers 124a and 124b extend from along an upper surface of the hard mask 122. A first capping layer 126 abuts outer sidewalls and upper surfaces of the sidewall spacers 124a and 124b, upper surface of the hard mask 122, outer sidewalls of the bottom electrode 110 and further extends over upper surfaces of the (Fig [1B], Para [0020]).

However, You fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-9 and 22-26 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898